Powers, J.
This case comes to the law court on the following agreed statement of facts and copies of the record and papers therein referred to, and of the joint class rate and commodity tariff between the Maine Steamship Company and Grand Trunk Eailway in effect at the time, and duly filed with the Interstate Commerce Commission.
*417“The three barrels of wine and the two kegs of brandy concerned in the case were shipped from New York, July 14, 1900, by through way-bill over lines of Maine Steamship Company and Maine Central Railroad Company, hereto annexed, having been received there by the Maine Steamship Company, as per shipping receipt, also annexed. They were way-billed by the Maine Central Railroad Company, instead of the Grand Trunk Railway as per shipping receipt, by mistake of Maine Steamship Company. Grand Trunk Railway Company and Maine Steamship Company had through freight rates from New York to Lewiston.
“The keg of alcohol and the two kegs of whiskey were shipped from Boston, Massachusetts, to Lewiston, Maine, via Boston & Maine Railroad and Maine Central Railroad Company prior to July 19, 1900.
“All of said liquors were received at the ‘Upper Station/ so-called, being the station designated in the way-bills and one of the stations of the Maine Central Railroad Company in Lewiston, unloaded from the car or cars, containing the same and placed in the railroad company’s warehouse before eight o’clock in the forenoon of July 19, 1900, there to await the order of the consignee or consignees. They remained in said warehouse, as aforesaid, until eleven o’clock in the forenoon of the following day, when they were seized by John F. Carrigan, a deputy sheriff of the county of Androscoggin, by virtue of the complaint and warrant thereto annexed, and subsequent proceedings taken, as appears from the papers and records specifically made a part thereof. Said liquors were intended by the consignee for unlawful sale within the state of Maine. The consignee had received no notice of arrival of goods.
“The ‘Upper Station/ so-called, of the Maine Central Railroad Company, is situated about three-quarters of a mile from the station of the Grand Trunk Railway.
“It is claimed by the Maine Steamship Company and the Maine Central Railroad Company that the seizure of said liquors was illegal in that it ivas in violation of the third clause of § VIII, of the first article of the constitution of the United States and the acts of Congress thereunder.”
*418The claim of the Maine Central Railroad Company has been abandoned ; and there only remains for consideration the claim of the Maine Steamship Company to the three barrels of wine and two kegs of brandy. The foundation of this claim is that, according to the shipping receipt given by the claimant to the consignor, the liquors were to be shipped to Lewiston over the Grand Trunk Railway, but by mistake they were shipped to Lewiston over the Maine Central Railroad, unloaded from the cars, and placed in the railroad company’s warehouse to await the order of the consignee; that therefore the act of transportation had not ceased, and the liquors were still under the protection of the interstate commerce clause of the federal constitution, because the consignee might refuse to receive them at the station of the Maine Central Railroad, or the claimant might see fit to correct its mistake, recall the liquors and ship them again to Lewiston over the Grand Trunk Railway.
We cannot give our assent to such a proposition. Undoubtedly the consignee might refuse to accept the goods at the station of the Maine Central Railroad. In the absence of contract or custom fixing the place of delivery by the carrier, delivery must be made at the carrier’s depot at the place of destination, or if by the shipping ■receipt or bill of lading the goods are to be shipped over a connecting line, the place of delivery is the depot of such connecting line at the place of destination. Undoubtedly, also, the .claimant might recall the goods, and so far as possible rectify its mistake by shipping them to Lewiston over the Grand Trunk Railway, in- accordance with its contract with the consignor. , But neither of these possibilities had ripened into a fact at the time the liquors were seized, and nothing had been done by either the consignee or the claimant looking to the exercise of such a right on the part of either. As well might it be claimed that liquors which at the time of their seizure are intended for unlawful sale in this state are not subject to seizure and condemnation, on the ground that the holder or owner might change his mind, a right which he unquestionably has, and decide to keep them for his own consumption. Their status is fixed by the facts as they existed at the time of their seizure, and not by future possibilities. The liquors were shipped to Lewiston accom*419panied by a through way-bill, which called for their transportation over the Maine Central Railroad. They had been transported to the precise place to which the claimant, who undertook to transport them, directed that they should be transported. The way-bill which accompanied them, and which was made by the claimant, required them to go just where they did go, and no farther. They had been there unloaded, and were in the warehouse awaiting the order of the consignee. The act of transportation had terminated, and they were subject to the operation and effect of the laws of this state. State v. Intox. Liquors, 95 Maine, 140. As was there said by Chief Justice Wisweee : “We fully recognize that the question as to whether a state statute is in contravention'of any provision of the federal constitution is for the final determination of the federal supreme court.” We know of no decision, however, of that court which holds that liquors which have been transported into the state, to the place of ultimate destination designated upon the through way-bill accompanying them, and there remaining for storage to await the orders of the consignee, are not subject to the operation and effect of the laws of this state, within the meaning of the act of Congress of August 8, 1890, known as the “Wilson Act.” In the absence of such a decision we do not feel disposed to adopt a construction of that act which does not commend itself to our judgment, and which, witli collusion between the shipper and carrier, would afford practically unlimited opportunities for the successful evasion of the laws of this state.
The claims of the Maine Central Railroad and of the Maine Steamship Company are disallowed.
The liquors are declared forfeited, and are to be disposed of by the sheriff in accordance with the provisions of our statutes.

So ordered.